Citation Nr: 1409697	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bladder carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Detroit, Michigan.

In January 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The medical evidence of record reflects that the Veteran has undergone a single VA compensation and pension examination in connection with this claim-in April 2011.  The report contains the examiner's observations regarding the Veteran's urinary and voiding symptoms.  The examiner also noted a history of renal dysfunction and hypertension dating to 1998.  No further observations regarding renal dysfunction were given.

As noted above, service connection is currently in effect for residuals of bladder carcinoma.  This disability has been rated under Diagnostic Code 7528 (malignant neoplasms of the genito-urinary system), which indicates that residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528.  The rating criteria for evaluating voiding dysfunction contemplate symptoms of voiding intervals, wearing of absorbent materials, and/or use of an appliance.  The rating criteria for evaluating renal dysfunction include consideration of hypertension, albumin, edema, kidney function, BUN, creatinine, and dialysis.  38 C.F.R. § 4.115a.

Here, the evidence of record clearly shows that the Veteran experiences symptoms of both renal dysfunction and voiding dysfunction.  However, the VA examiner did not directly address the degree, if any, that the renal dysfunction is attributable to his bladder carcinoma, and the Board is prohibited from reaching its own medical conclusions.  Given that renal dysfunction is contemplated by the applicable rating criteria, this question must be directly addressed.  Further, if the Veteran's renal dysfunction is attributable to his bladder carcinoma, the medical evidence of record does not contain the necessary information to properly evaluate the disorder under Diagnostic Code 7528.  As such, an additional VA examination is necessary for the proper resolution of this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if he has received any VA or non-VA medical treatment for his bladder cancer residuals that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

2.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of bladder cancer.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including renal dysfunction testing and voiding dysfunction testing.  

If found, the VA examiner should opine as to the degree, if any, that renal dysfunction is a consequence of the service-connected bladder carcinoma, or is otherwise related to the service-connected bladder carcinoma, to include being permanently aggravated by the bladder carcinoma.  He or she should also include a statement as the effect of the Veteran's service-connected residuals of bladder cancer on his occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.

3.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the appeal.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

